NOTICE: NOT FOR PUBLICATION.
      UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
             LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                          STATE OF ARIZONA, Appellee,

                                           v.

                         FRED ALLEN YOUNG, Appellant.

                                No. 1 CA-CR 13-0429
                                 FILED 12-02-2014


               Appeal from the Superior Court in Mohave County
                            No. S8015CR201000360
                The Honorable Derek Carlisle, Judge Pro Tempore

                                     AFFIRMED


                                      COUNSEL

Arizona Attorney General’s Office, Phoenix
By Andrew Reilly
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. YOUNG
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


GOULD, Judge:

¶1            Fred Allen Young appeals his convictions and sentences on
several counts arising from his molestation and sexual abuse of an 11-
year-old girl, and his videotaping her unclothed. For the reasons that
follow, we find no reversible error and affirm.

¶2            A grand jury indicted Young in 2010 on two counts of sexual
conduct with a minor under the age of 15, two counts of sexual abuse of a
minor under the age of 15, and one count each of sexual exploitation of a
minor, voyeurism, and surreptitious videotaping. Young’s wife testified
that when she returned home from visiting a relative, Young made a
reference to the fact he had important images on his video camera. After
she heard this comment, Young’s wife decided to examine the videos.
She then discovered videos of her 11-year-old daughter from a previous
relationship taking a shower and taking a bath. She turned the memory
card over to police. Additionally, the victim testified that while her
mother was away, Young had massaged her breasts and put his finger
inside her vagina, once in his bedroom and once in her bedroom.

¶3             The jury convicted Young of two counts of molestation as
lesser-included offenses of the charges of sexual conduct with a minor,
and the remaining offenses as charged. The court sentenced Young to a
total of 34 years in prison. Young’s counsel filed a timely notice of appeal,
and we have jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”)
§§ 12-120.21(A)(1), 13-4031, and 13-4033(A).

¶4           On appeal, Young argues that the court abused its discretion
in finding him competent to stand trial, in finding that the waiver of his
Miranda rights and confession was voluntary, and in allowing testimony
about pornography found in his bedroom. We address each issue in turn.




                                     2
                            STATE v. YOUNG
                           Decision of the Court

I.    Competency Factual and Procedural Background

      A.     Initial Competency Finding

¶5            Four months after the indictment was filed, defense counsel
moved for a Rule 11 screening examination of Young, based on counsel’s
concerns that he “lacks sufficient intelligence and memory to understand
the nature of the proceedings or to effectively assist in his defense.” The
court granted the motion and appointed Dr. Mark Harvancik to conduct
the screening examination. Dr. Harvancik determined that Young had a
cognitive impairment consistent with “a diagnosis of Borderline
Intellectual Functioning” and “an IQ in the range from approximately 70
to 80.” Dr. Harvancik concluded, however, that allowing for education
and minor modifications to court proceedings, Young was competent to
stand trial. The court denied defense counsel’s oral motion for a full Rule
11 evaluation.

      B.     Finding of Incompetency

¶6            Four months later, defense counsel filed a motion for Rule 11
evaluation based on a psychiatric examination performed by Dr. Richard
Lanyon. Although this report is not in the record on appeal, Dr. Lanyon
apparently placed Young’s full-scale IQ at 59. The court granted the
motion, and appointed Dr. Harvancik and Dr. Christopher Linskey to
perform full Rule 11 examinations. This time, Dr. Harvancik concluded
that Young had a mild “intellectual disability,”1 and because of his
intellectual deficiencies, he was not competent to stand trial. Based in part
on his opinion that Young seemed to be “exaggerating” his deficiencies,
however, Dr. Harvancik expressed uncertainty as to whether he could be
restored to competency. Dr. Linskey concluded that Young had a mild
intellectual disability, and that, based on Young’s “cognitive deficits” as
well as “marked emotional distress,” he was not competent to stand trial.
Dr. Linskey opined that, although Young was “not the best candidate for
restoration,” he could be restored to competency. In March 2011, after
reviewing the reports and hearing argument, the court determined that
Young was not competent to stand trial, but could be restored to



1      Although Dr. Harvancik used different terminology, we use the
term “intellectual disability” “in keeping with current Arizona law and
contemporary medical and ethical standards.” State v. Naranjo, 234 Ariz.
233, 243, ¶ 39, n.3, 321 P.3d 398, 408, n.3 (2014).



                                     3
                           STATE v. YOUNG
                          Decision of the Court

competency, and ordered restoration treatment in the Yavapai County
Restoration to Competency Program.

      C.     Restoration to Competency

¶7           Six months later, Dr. Joseph Stewart, the director of the
Yavapai County Restoration to Competency Program, reported that
Young was now competent to stand trial. Dr. Stewart concluded that
Young would remain competent so long as he continued to receive the
necessary medications and therapy to address his emotional issues. Dr.
Stewart noted, however, that there was a “high likelihood” that Young
would revert to a lifelong habit of “frequent ‘I don’t know’ responses” and
tearfulness “to escape scrutiny and avoid being held responsible.”
Defense counsel filed a motion for a second Rule 11 evaluation based on
her belief from interactions with Young that, notwithstanding Dr.
Stewart’s opinion, Young had not been restored to competency. The court
denied the motion for another Rule 11 evaluation. Following an
evidentiary hearing at which Dr. Stewart testified, the trial court found
that Young had been restored to competency.

      D.     Second Finding of Competency

¶8             Young immediately filed a third motion for a Rule 11
examination, based on an informal opinion from Dr. Laurence Schiff,
psychiatrist to the Mohave County Adult Detention Center, that Young
had not been restored to competency and was not restorable. The trial
court decided to “err on the side of caution,” and granted defense
counsel’s motion for another Rule 11 evaluation, again by Dr. Harvancik,
and also by Dr. Schiff. Dr. Harvancik concluded in this third competency
evaluation that Young had a mild intellectual disability, but was
exaggerating his impairment and was “marginally competent” to stand
trial and aid in his defense. Dr. Schiff also opined that Young had a mild
intellectual disability, but concluded that Young’s “cognitive deficits and
mental [disability] are of a significant severity as to render him
incompetent to stand trial,” and would prevent him from being restored
to competency. Following a two-day evidentiary hearing at which both
Dr. Harvancik and Dr. Schiff testified, the trial court recognized that the
testimony was conflicting, and the decision close, but in light of the
testimony and the court’s own observations of Young, found that he was
competent to stand trial.




                                    4
                              STATE v. YOUNG
                             Decision of the Court

       E.     Subsequent Competency Challenge

¶9            A year later, shortly before trial was set to begin, Young filed
a fourth motion for a Rule 11 examination based on counsel’s belief that
Young “has continually demonstrated a complete inability to make any
decisions regarding his case or to participate in the proceedings in a
meaningful manner.” Defense counsel noted that although a tutor had
worked several hours to educate Young on the charges he faced, Young
still could not explain what they were. The court denied the motion,
finding that nothing had changed since the court had found that he had
been restored to competency.

II.    Rule 11 Discussion

¶10           We will not upset a trial court’s finding of competency
absent an abuse of discretion. State v. Moody, 208 Ariz. 424, 444, ¶ 55, 94
P.3d 1119, 1139 (2004). In conducting our review, we determine only
“whether reasonable evidence supports the trial court’s finding that the
defendant was competent, considering the facts in the light most favorable
to sustaining the trial court’s finding.” State v. Glassel, 211 Ariz. 33, 44, ¶
27, 116 P.3d 1193, 1204 (2005).

¶11            A defendant has a due process right not to be tried or
convicted while incompetent. Drope v. Missouri, 420 U.S. 162, 171-72
(1975). The test for competency is whether the defendant “has sufficient
present ability to consult with his lawyer with a reasonable degree of
rational understanding – and whether he has a rational as well as factual
understanding of the proceedings against him.” Dusky v. United States,
362 U.S. 402, 402 (1960). The mere existence of a mental defect, such as an
intellectual disability, “is not grounds for finding a defendant incompetent
to stand trial.” Ariz. R. Crim. P. 11.1; cf. Atkins v. Virginia, 536 U.S. 304, 318
(2002) (“Mentally retarded persons frequently know the difference
between right and wrong and are competent to stand trial.”); State v. Grell,
212 Ariz. 516, 525, ¶ 38, 135 P.3d 696, 705 (2006) (“A defendant deemed to
have mental retardation, however, is not shielded from trial.”). Rather,
the test for competency is whether the mental defect renders a criminal
defendant “unable to understand the proceedings against him or her or to
assist in his or her own defense.” Ariz. R. Crim. P. 11.1; see Moody, 208
Ariz. at 444, ¶ 56, 94 P.3d at 1139. The competency inquiry thus focuses
“on an extremely narrow issue: whether whatever is afflicting the
defendant has so affected his present capacity that he is unable to
appreciate the nature of the proceedings or to assist his counsel in
conducting his defense.” State v. Amaya-Ruiz, 166 Ariz. 152, 162, 800 P.2d


                                        5
                            STATE v. YOUNG
                           Decision of the Court

1260, 1270 (1990) (quoting State v. Steelman, 120 Ariz. 301, 315, 585 P.2d
1213, 1227 (1978).

¶12           Young argues that the trial court applied an incorrect legal
standard in finding him incompetent but restorable in March 2011 and
then competent in April 2012. In support of this argument, Young points
to certain remarks made by the court during the hearings suggesting that
a cognitive disability alone could never form the basis for a finding of
incompetency. The court’s remarks during the March 2011 hearing
arguably suggest that the court incorrectly believed that Rule 11.1
required a developmental disability, brain damage, or an emotional
disorder in addition to any cognitive disability before it could find a
defendant incompetent. Rule 11.1 does not require that a mental disability
result from injury, qualify as a developmental disability, or be
accompanied by an emotional disorder in order to give rise to a finding of
incompetency. See Ariz. R. Crim. P. 11.1. The rule includes both
“congenital mental conditions” and “conditions resulting from injury or
disease and developmental disabilities as defined in A.R.S. § 36-551” as
among those mental illnesses, defects, or disabilities that can give rise to
an inability to understand the proceedings or to assist in one’s own
defense. See id. A cognitive disability that constitutes a congenital mental
condition accordingly can form the basis for a finding of incompetency.

¶13           To the extent the trial court may have applied an incorrect
legal standard at the March 2011 hearing, in the end it concluded based on
sufficient evidence that Young was incompetent, and ordered restoration
treatment, which it ultimately found was successful based on the report
and testimony from the director of the restoration services program, Dr.
Stewart. The cited remarks at the April 2012 hearing, at which the court
again concluded that Young was competent, could be reasonably
construed as a comment that the mere existence of Young’s intellectual
disability did not necessarily render him incompetent to stand trial, a
correct statement of the law. See Ariz. R. Crim. P. 11.1; cf. Atkins, 536 U.S.
at 318; Grell, 212 Ariz. at 525, ¶ 38, 135 P.3d at 705. Under these
circumstances, the trial court’s comments at the March 2011 and April
2012 hearings do not constitute grounds for reversal.

¶14          Young also argues that the court gave insufficient weight to
counsel’s view of Young’s disability, and that insufficient evidence
supported its findings that Young could be restored to competency, that
he had been restored to competency, and that he was competent,
notwithstanding Dr. Schiff’s opinion to the contrary. In making its
finding that Young could be restored to competency, however, the court


                                      6
                            STATE v. YOUNG
                           Decision of the Court

relied on Dr. Linskey’s opinion to that effect. This was sufficient
reasonable evidence to support the finding. Glassel, 211 Ariz. at 44, ¶ 27,
116 P.3d at 1204.

¶15           The court’s finding that Young had been restored to
competency after six months of restoration treatment was also sufficiently
supported by the report and testimony of the director of the restoration
program, Dr. Stewart. We are not persuaded by Young’s claim that Dr.
Stewart’s testimony was undermined by his “reliance on an inflated IQ
score, and his admission that it was unlikely that [Young] would be able
to reason.” Whatever Young’s IQ, it appeared that all of the doctors who
evaluated him agree that he had at most a mild intellectual disability.
Moreover, Dr. Stewart never testified Young was unable to reason, but
that Young had a “limited ability to reason,” meaning only that he could
not engage in “sophisticated reasoning.” Dr. Stewart testified that Young
could understand concepts explained “in detail, in a black and white
format of action and reaction, or action and consequence,” sufficient to go
to trial.

¶16           Dr. Stewart also testified at length on the ways in which
Young had expressed an understanding of the proceedings, his legal
rights, and the role that the judge, the prosecutor, and his attorney had in
those proceedings. Dr. Stewart opined that Young could discuss the
charges against him and the circumstances surrounding his charges. Dr.
Stewart found it significant that during one counseling session, Young
volunteered a defense strategy – that someone else living in the house
could have taken the pictures, because the camera was available to
anyone. The testimony of Dr. Stewart and his report detailing his findings
constituted sufficient reasonable evidence to support the court’s finding
that Young had been restored to competency, and accordingly the court
did not abuse its discretion in so finding.

¶17           Finally, sufficient evidence in the form of the trial court’s
own observations as well as the testimony from Dr. Harvancik and Dr.
Stewart supported the court’s finding in April 2012 that Young was
competent. State v. Bishop, 162 Ariz. 103, 105, 107, 781 P.2d 581, 583, 585
(1989) (holding that a trial court decides the credibility and weight to be
given expert testimony, and may consider its own observations of a
defendant in determining competency). The court recognized that Dr.
Schiff disagreed, but noted that the opinions of Dr. Stewart and Dr.
Havancik that Young was competent, along with their opinion that Young
“was embellishing his degree of impairment,” led it to conclude that
Young was competent to stand trial. The court acknowledged that


                                     7
                            STATE v. YOUNG
                           Decision of the Court

defense counsel had consistently taken the position that Young was
unable to assist her, but indicated that the court had also observed “odd”
behavior, in which Young stopped smiling and started crying when he
noticed the judge was looking at him. This record contains sufficient
reasonable evidence for the court to conclude that Young was competent,
and accordingly we find no error.

III.   Admission of Videotaped Interrogation

¶18           Young also argues that the court abused its discretion in
denying his motion to suppress the videotaped interrogation, because the
interrogating officers failed to accommodate his low intelligence,
rendering his waiver of his Miranda rights invalid, and knowingly
exploited his low intelligence, rendering his statements involuntary. The
court reviewed the videotapes of the interrogation, heard testimony from
the detective who conducted the first interview and observed its
continuation by another detective, and heard argument before denying
the motion.

¶19           The court found that Young expressed his understanding of
his Miranda rights before waiving them, appeared to understand and give
appropriate answers to the questions that were asked of him, indicated he
had a good memory, and “pretty much denies any criminal conduct”
during questioning by the first detective. The court found that the second
detective, who stepped in and interrogated defendant for only about 20
minutes, was “more aggressive or assertive,” but she did not threaten the
defendant or make any promises before obtaining his admission that he
had videotaped the victim in the bathtub and shower, and may have
accidentally touched her buttocks and near her crotch. Finally, the court
found that, under the totality of the circumstances, defendant’s will was
not overborne, because even after making these admissions, he adamantly
insisted that he was not going to admit to what he did not do, and he did
not touch the victim’s breasts.

¶20           The inquiry into an alleged violation of Miranda is distinct
from the inquiry into voluntariness of the statement. State v. Montes, 136
Ariz. 491, 494, 667 P.2d 191, 194 (1983). We review the trial court’s ruling
admitting a defendant’s statements for abuse of discretion, viewing the
evidence presented at the suppression hearing in the light most favorable
to upholding the trial court’s ruling. State v. Ellison, 213 Ariz. 116, 126, ¶
25, 140 P.3d 899, 909 (2006).




                                      8
                            STATE v. YOUNG
                           Decision of the Court

      A.     Miranda Waiver

¶21           Only if the waiver of Miranda rights is made knowingly and
intelligently will the subsequent confession be admissible. Miranda v.
Arizona, 384 U.S. 436, 478-79 (1966). The prosecution bears the burden of
proving by a preponderance of the evidence that a defendant knowingly
and intelligently waived his Miranda rights. See Colorado v. Connelly, 479
U.S. 157, 168 (1986). To satisfy this burden, the prosecution must
introduce sufficient evidence to establish that under the “totality of the
circumstances,” the defendant was aware of “the nature of the right being
abandoned and the consequences of the decision to abandon it.” Moran v.
Burbine, 475 U.S. 412, 421 (1986).

¶22            We find no abuse of discretion in the court’s finding that
Young’s waiver of his Miranda rights was made knowingly and
intelligently. Although a low IQ may result in a finding that a Miranda
waiver was invalid, see United States v. Garibay, 143 F.3d 534, 539 (9th Cir.
1998), we conclude that the court did not abuse its discretion in denying
the motion to suppress on this basis. The officer who obtained the
Miranda waiver and interrogated him for about a half-hour testified that
Young did not behave like he was mentally challenged. Upon reviewing
the videotape of Young’s interrogation, the trial court noted that Young
nodded several times while the officer advised him of his rights under
Miranda, indicating he understood, and responded to the officer’s inquiry
as to whether he did understand these rights by saying, “I’m pretty sure I
do.” The officer followed up by saying, “If you have any questions let me
know.” The trial court also found that Young never expressed any
uncertainty about responding to questions, or asked any follow-up
questions. Additionally, the trial court determined that nothing in
Young’s demeanor or his responses during the videotaped interrogation
indicated that he was of such low intelligence that he could not
understand his rights and waive them, or that he did not want to talk to
the officer.

      B.     Voluntariness

¶23           A defendant’s statement also must be voluntary, “not
obtained by coercion or improper inducement.” Ellison, 213 Ariz. at 127,
¶ 30, 140 P.3d at 910. The prosecution also has the burden of proving that
a statement was voluntary by a preponderance of the evidence. Amaya-
Ruiz, 166 Ariz. at 164, 800 P.2d at 1272. In evaluating voluntariness, the
court must “look to the totality of the circumstances surrounding the
confession and decide whether the will of the defendant has been


                                     9
                              STATE v. YOUNG
                             Decision of the Court

overborne.” State v. Lopez, 174 Ariz. 131, 137, 847 P.2d 1078, 1084 (1992).
We will not find a statement involuntary unless there exists “both coercive
police behavior and a causal relation between the coercive behavior and
the defendant’s overborne will.” State v. Boggs, 218 Ariz. 325, 336, ¶ 44,
185 P.3d 111, 122 (2008).

¶24           We find no abuse of discretion in the court’s finding that
Young’s statements were voluntary, notwithstanding Young’s claim that
because of his low IQ, the standard police interrogation techniques
overbore his will. Limited intelligence is not, by itself, sufficient to render
a confession involuntary. State v. Jimenez, 165 Ariz. 444, 449, 799 P.2d 785,
790 (1990). A defendant’s low intellectual functioning factors into a
voluntariness determination if the interrogating detective knew or should
have known of it because of objective manifestations. State v. Blakely, 204
Ariz. 429, 437, ¶ 31, 65 P.3d 77, 85 (2003); State v. Carillo, 156 Ariz. 125, 137,
750 P.2d 883, 895 (1988). The critical question is whether the police have
exploited a defendant’s low intelligence through intimidation or coercion
such that it overcomes the defendant’s will and induces an involuntary
confession. Carillo, 156 Ariz. at 137, 750 P.2d at 895; see Connelly, 479 U.S.
at 157. In addition, a court must examine the reliability of a defendant’s
statements, determining whether, based on low intelligence, a defendant
is able to understand the meaning of his statements to the police. State v.
Clabourne, 142 Ariz. 335, 342, 690 P.2d 54, 61 (1984).

¶25           The trial court’s finding that neither of the detectives
threatened Young or made any promises was supported by the record.
The court’s further finding that Young’s will was not overborne, as
evidenced by his vehement refusal at the end of the second portion of the
interrogation to admit to touching the victim’s breasts, is also supported
by the record. Although Young stated at the end of the first portion of the
interrogation, “I’m guilty, you know, ok, screw it,” it did not appear that
he made this statement because his will was overborne – it appeared,
rather, that he was speaking facetiously, as evidenced by his resumption
of denials of wrongdoing at the start of the second portion of the
interrogation. Moreover, at the end of the second portion of the
interrogation, Young repeatedly insisted, “I’m not going to admit these
things I didn’t do, ma’am.” Under these circumstances, we conclude that
the court did not abuse its discretion in finding Young’s statement
voluntary.




                                       10
                            STATE v. YOUNG
                           Decision of the Court

IV.   Pornographic Titles Showing Interest in Minors

¶26           Young also argues that the trial court abused its discretion in
allowing a police detective to testify that he found pornographic
magazines with titles suggesting sexual interest in young, teenage
females. Over the defendant’s objection, the trial court allowed testimony
that Young possessed adult pornography with titles suggesting that he
had a motive or the intent to commit sexual conduct with a minor, sexual
abuse, or surreptitious videotaping. The State subsequently elicited
testimony that Young possessed legal pornography depicting teenagers in
ponytails and pigtails, some of them wearing school uniforms, with the
following titles: 1) “Barely Legal,” 2) “Newcomers,” 3) “Teaser,” 4) “Just
18,” 5) “World’s Hottest Teen Sex,” and 6) “18.” The trial court instructed
the jury that evidence of other acts could be considered only to establish
the defendant’s motive, opportunity, intent or identity. We review rulings
on the admissibility of other-acts evidence for abuse of discretion. State v.
Mott, 187 Ariz. 536, 545, 931 P.2d 1046, 1054 (1997).

¶27           We find no such abuse of discretion. A trial court has
discretion to admit other-acts evidence if it is offered for a proper purpose
under Rule 404(b), its relevance under Rule 402 is not substantially
outweighed by potential for unfair prejudice under Rule 403, and the
court provides a limiting instruction if requested under Rule 105. Mott,
187 Ariz. at 545, 931 P.2d at 1054. Evidence of other acts is not admissible
to prove character “to show action in conformity therewith,” but it may be
admissible for other purposes, such as proof of intent, motive,
opportunity, or identity. See Ariz. R. Evid. 404(b). Here, the evidence was
relevant to prove Young’s intent and motive. The pornography was
probative on Young’s sexual interest in younger females, supplying a
motive to film the victim as she bathed. Ariz. R. Evid. 401. In addition,
the evidence tended to show that Young intentionally, and not
accidentally as he claimed during his interrogation, touched the victim’s
vagina, buttocks, and breasts. See id.

¶28           Nor can we say that the court abused its discretion in finding
that the probative value of this evidence was not substantially outweighed
by unfair prejudice. See Ariz. R. Evid. 403; State v. Connor, 215 Ariz. 553,
564, ¶ 39, 161 P.3d 596, 607 (App. 2007) (“Evidence is unfairly prejudicial
only when it has an undue tendency to suggest a decision on an improper
basis such as emotion, sympathy, or horror.”) (citation omitted). The trial
court was careful to avoid any undue prejudice by not permitting the State
to show any of the images to the jury, and limiting the presentation of the
evidence to the name and content of a few magazines. In addition, the


                                     11
                             STATE v. YOUNG
                            Decision of the Court

court gave an appropriate limiting instruction to the jury, mitigating any
potential for unfair prejudice. On this record, the court did not abuse its
discretion in admitting this evidence over Young’s objection.

¶29           Young cites State v. Coghill, 216 Ariz. 578, 169 P.3d 942 (App.
2007), for the proposition that it was reversible error for the trial court to
admit evidence that he possessed adult pornography because his case
involves a child victim. In Coghill, the defendant was charged with
possessing child pornography. 216 Ariz. at 582, ¶ 11, 169 P.3d at 946. In
an effort to show that the defendant had the opportunity and ability to
download the subject child pornography from the internet, the State
sought to introduce evidence showing the defendant had downloaded a
significant amount of adult pornography to his computer. Id. at 583 ¶¶
16-17, 169 P. 3d at 947. Coghill held that trial court erred in admitting the
specific adult pornographic evidence in defendant’s possession, rather
than restricting the evidence to defendant's general ability to download
and copy computer files. Id. at 584-85, ¶¶ 23, 27, 169 P. 3d at 948-49. In
reaching this decision, Coghill stressed the importance of a trial court's role
in examining the “nature and content” of other act evidence, and “in
removing unnecessary inflammatory detail from other-act evidence before
admitting it.” Id. at 583 ¶¶ 16-17, 18, 169 P. 3d at 947.

¶30           Coghill is distinguishable from this case. In the present case,
Young claimed during his interrogation that he did not touch the victim
with any sexual intent; any touching of her private areas was merely
accidental. To rebut this defense, the State introduced the name and
content of pornographic magazines suggesting that Young was sexually
interested in young, teenage girls. Additionally, the State did not show
any images to the jury in this case, which, coupled with the court’s
limiting instruction, was enough to prevent any undue prejudice to
Young. Thus, the court did not abuse its discretion in admitting this
evidence over Young’s objection.




                                      12
                         STATE v. YOUNG
                        Decision of the Court



V.    Conclusion

¶31          For the foregoing reasons, we affirm Young’s convictions
and sentences.




                               :gsh




                                 13